Citation Nr: 0827082	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for left eye glaucoma.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.

The veteran participated in a Board Central Office hearing in 
February 2008, with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.  During the course of the hearing, the 
veteran indicated that he disagreed with the June 2007 denial 
of his claim for TDIU.  As this disagreement is timely, the 
issue is REMANDED back to the RO for the issuance of a 
statement of the case (SOC).  The veteran also alleged that 
the willful misconduct determination during service, 
regarding his left foot fracture, was in error.  This issue 
is REFERRED back to the RO for appropriate action.

The issues of entitlement to service connection for left eye 
glaucoma and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's osteoarthritis is not the result of a 
disease or injury in service and was not manifest to a degree 
of 10 percent or more within one year of discharge.

2.  The veteran has not been diagnosed with rheumatoid 
arthritis.


CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1133, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1133, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2003 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the claim for osteoarthritis, the Board concludes 
an examination is not needed because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Regarding the claim for rheumatoid arthritis, the veteran's 
substantial VA treatment records reflect treatment for 
arthritis.  There is no indication however, that the veteran 
has been diagnosed with rheumatoid arthritis.  As these 
treatment records are current, thorough and focus on the 
affected area, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorder.  An examination is not required.  See 
McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims 

The veteran alleges that he currently suffers from 
osteoarthritis and rheumatoid arthritis due to the 
temperature change he experienced in traveling back and forth 
from the United States to Germany during his time in service.

[The Board notes that the veteran's service treatment records 
indicate that he fractured his left foot after jumping out of 
the second story window of a building.  The line of duty 
determination found the veteran's injury was the result of 
willful misconduct.  Therefore, any service medical records 
or current treatment records finding arthritis, etc. of the 
left foot are not for consideration.]

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed rheumatoid arthritis, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

The veteran has been diagnosed with osteoarthritis of the 
right ankle and cervical spine.  Thus, element (1) of Hickson 
has been satisfied.  The Board notes that the veteran has 
complained of pain in other joints.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Review of the veteran's service medical records does not 
establish that the veteran complained of or was treated for 
osteoarthritis in service.  The veteran has alleged that his 
current disabilities are the result of climate change in 
traveling between the United States and Germany.  He has also 
alleged that he "broke" his hip in service, which also 
contributed to his osteoarthritis.  The Board notes that the 
service treatment records establish that the veteran 
dislocated his hip during a sporting event and that he has 
already been denied service connection for this particular 
incident.  Regardless, however, the veteran's hips have not 
been diagnosed with osteoarthritis.  The veteran's entrance 
and separation examination reports do not indicate the 
veteran suffered from osteoarthritis prior to entry into 
service or upon discharge.  See Standard Forms 88 and 93, 
February 23, 1974 and March 10, 1978, respectively.  There is 
no evidence the veteran sought treatment for or was diagnosed 
with osteoarthritis within one year of his discharge from 
service.  Thus, the presumption under 38 C.F.R. §§ 3.307, 
3.309 is not for application.

The remaining question is whether a credible medical nexus 
exists between a disease or injury in service and the 
veteran's current disabilities.  The only evidence in support 
of the veteran's claim are lay statements alleging that the 
veteran's currently diagnosed osteoarthritis is the result of 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his joint pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  As there is 
no medical nexus in support of the veteran's claim, the claim 
must fail under element (3) of Hickson.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
osteoarthritis and rheumatoid arthritis are related to 
service.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for osteoarthritis is 
denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
of entitlement to service connection for left eye glaucoma 
and entitlement to TDIU.

At the outset, the Board notes that the veteran disagreed 
with the June 2007 rating decision, which denied his claim of 
entitlement to TDIU.  The veteran stated his disagreement 
with this decision during his February 2008 Board Central 
Office hearing.  As such, the RO has not yet had the 
opportunity to issue him a SOC.  This issue has not been 
developed on appeal, and the veteran must be afforded a SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92.

Regarding the veteran's claim of entitlement to service 
connection for left eye glaucoma, the Board finds that the VA 
examinations provided to the veteran in 2006 and 2007 failed 
to fully address the veteran's claim.  In essence, the 
veteran claims that he sustained an injury in service, when a 
rock was thrown up by a passing tank and hit his left eye.  
Service medical records support this claim and indicate that 
in March 1977, the veteran was treated for a corneal abrasion 
of the left eye.  Later in October 1977, the veteran was 
treated for battery acid injuring his left eye.  [The Board 
notes that the question of glaucoma should not be confused 
with the veteran's prior award of service-connection for a 
left eye injury (claimed as a macular scar).]  The February 
2006 VA examination report noted that it was at least as 
likely as not that the March 1977 trauma to the eye 
contributed to the decreased vision of the left eye.  It was 
also noted that glaucoma was not a result of the chemical 
burn to the left eye because the chemical burn was not severe 
and there was no damage to the anterior chamber of the eye.  
See VA examination report, February 6, 2006.  The August 2006 
VA examination report echoed the February 2006 report, 
stating that it was at least as likely as not that the March 
1977 trauma contributed to decreased vision of the left eye.  
See VA examination report, August 10, 2006.  In March 2007, 
the VA examination report noted that the veteran's vision was 
blurry and distorted with loss of temporal field of vision of 
the left eye.  The veteran was noted to have an old 
chorioretinal scar located temporal to the disc that extends 
to and involves the macula, causing a central scotoma and 
decreased left temporal field of vision.  See VA examination 
report, March 8, 2007.

None of the VA examinations specifically address the 
veteran's contention that his left eye glaucoma is the result 
of the March 1977 injury to his eye.  As the Court explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, a new medical opinion must be provided to determine 
the nature and etiology of the veteran's left eye glaucoma.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a new VA 
medical opinion regarding the nature 
and etiology of the veteran's left eye 
glaucoma.  Pertinent documents in the 
veteran's claims file should be 
thoroughly reviewed in conjunction with 
the opinion.  The examiner should state 
whether it is at least as likely as not 
that the veteran's left eye glaucoma is 
the result of the March 1977 injury to 
his left eye.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The veteran may be recalled for 
examination, if deemed necessary.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

3.  A SOC should be issued to the veteran 
and his representative on the issue of 
entitlement to a TDIU.  They should be 
advised that a timely substantive appeal 
must be filed in order to preserve this 
issue for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


